Citation Nr: 9909564	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  97-27 230A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Los Angeles, California



THE ISSUES

1.  Entitlement to service connection for headaches, a 
bilateral knee disorder and blisters of the lips.  

2.  Entitlement to an increased evaluation for degenerative 
spondylosis of the lumbar spine with degenerative disc 
disease at L3-4, currently evaluated as 20 percent disabling.  

3.  Entitlement to an increased rating for asbestosis, 
currently evaluated as 10 percent disabling.  



ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel




INTRODUCTION

The veteran had active service with the Navy from October 
1962 to September 1972 and service with the Army from 
September 1974 to June 1976, including service in Vietnam.

The veteran underwent a radical retropubic prostatectomy with 
bilateral pelvic lymph node dissection in June 1998.  In a 
letter dated February 7, 1999, the veteran filed a motion to 
advance his appeal on the docket of the Board of Veterans' 
Appeals (Board), on the grounds that he was suffering from 
terminal cancer.  By a rating dated February 11, 1999, the RO 
noted that the veteran had service in Vietnam and granted 
service connection for status post radical retropubic prosta-
tectomy with an evaluation of 100 percent effective February 
10, 1998.  He was also found to be entitled to special 
monthly compensation based on loss of use of creative organ, 
effective June 11, 1998.  By a rating dated in March 1999, 
the RO proposed to reduce the evaluation for residuals of 
prostatectomy from 100 percent to 60 percent.  The only 
issues properly before the Board at this time are those set 
out on the title page.  

By letter dated March 4, 1999, the Board notified the veteran 
that his motion to advance his appeal on the Board's docket 
was granted.


REMAND

The appellant has consistently stated that his service 
medical records are incomplete and a review shows that there 
are no service medical records on file for the veteran's 
period of naval service from October 1962 to September 1972.  
Further review of the claims folder shows that a July 1979 
request for verification of the veteran's naval service did 
not request service medical records for the period to be 
verified.  The veteran's naval service was verified, but no 
service medical records for that period were received.  It is 
unclear from the present record whether any subsequent 
attempt was made by the RO to obtain these missing records.  
Since the veteran's current claims for service connection are 
based on his period of naval service, additional development 
is necessary.  

With respect to the veteran's claim for an increased rating 
for his low back disability, the Board notes that the United 
States Court of Appeals for Veterans Claims (Court) has held 
that when a diagnostic code provides for compensation based 
solely upon limitation of motion, that the provisions of 38 
C.F.R. §§ 4.40 and 4.45 must also be considered, and that 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-ups."  DeLuca v. Brown, 6 Vet App 321 
(1993).  In this regard, degenerative spondylosis of the 
lumbar spine with degenerative disc disease at L3-4 may be 
rated on the basis of limitation of motion pursuant to 
Diagnostic Code 5292.  A more comprehensive examination is 
needed to determine whether a higher rating may be warranted 
for the veteran's back disorder in accordance with the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 and the guidance 
of the Court in DeLuca.  

The veteran's service-connected asbestosis is currently 
evaluated as 10 percent disabling pursuant to 38 C.F.R. § 
4.97, Diagnostic Code 6899-6802.  The Board notes, however, 
that effective September 5, 1996, during the pendency of this 
appeal, VA issued revised regulations amending the section of 
the VA Schedule for Rating Disabilities on Respiratory 
Disorders.  

Asbestosis is now specifically rated under Diagnostic Code 
6833 (1998).  Where the law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies unless 
Congress provides otherwise. Karnas v. Derwinski, 1 Vet.App. 
308 (1991).  Under the new regulation, the evaluation crite-
ria have substantially changed, focusing on objective 
measures such as Forced Vital Capacity (FVC); Diffusion 
Capacity for Carbon Monoxide by the Single Breath Method 
(DLCO (SB)); and maximum exercise capacity measured in 
ml/kg/min oxygen consumption.  There has been no examination 
or consideration of the veteran's claim in light of these 
revised rating criteria.  

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  The RO should request the National 
Personnel Records Center to conduct a 
search for the service medical records 
for the veteran's period of naval service 
from October 1962 to September 1972.  If 
obtained, they should be added to the 
record.  If they are not obtained, the 
reason for their unavailability should be 
set out in the record.  

2.  The RO should ask the veteran to 
identify any medical treatment he 
received for the disabilities at issue 
not already of record.  He should be 
asked to provide the appropriate release 
forms for any treatment identified so 
that the records may be obtained and 
added to the claims folder.  

3.  The veteran should be accorded an 
examination by an orthopedist in order to 
determine the severity of the veteran's 
degenerative spondylosis of the lumbar 
spine with degenerative disc disease at 
L3-4.  The claims file must be made 
available to the examiner prior to the 
examination.  All testing deemed 
necessary should be performed.  In 
conjunction with a careful review of the 
claims folder, it is requested that the 
examiner describe all functional loss 
associated with the veteran's service-
connected low back disability.  The 
examiner should provide data which 
portrays the degree of functional loss on 
use (or due to flare-ups, if claimed) and 
the functional range of motion (that is, 
that motion the veteran can achieve 
without pain) for the lumbosacral spine.  
The examiner should specify what is 
considered to be the degrees of normal 
range of motion of lumbosacral spine as 
compared to that demonstrated by the 
veteran.  The examiner should also 
comment upon the degree to which the 
impairment is supported by adequate 
pathology and other evidence, such as the 
visible behavior of the appellant.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.  

4.  The veteran should be afforded an 
examination by a VA specialist in 
respiratory diseases.  The claims file 
must be made available to the examiner 
prior to the examination.  All necessary 
tests and studies are to be conducted to 
include those needed for proper 
evaluation of asbestosis, to include 
Forced Vital Capacity (FVC) and Diffusion 
Capacity of the Lung for Carbon Monoxide 
by the Single Breath Method (DLCO (SB)).  
The examiner should indicate maximum 
exercise capacity, whether cor pulmonale 
or pulmonary hypertension is present, and 
whether outpatient oxygen therapy is 
required.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in full.  In particular, the RO 
should review the examination reports and 
any opinions provided to ensure that they 
are in complete compliance with the 
directives of this remand.  

6.  After undertaking any development 
deemed appropriate in addition to that 
outlined above, the RO should 
readjudicate:  (1) the issues of 
entitlement to service connection for 
headaches, a bilateral knee disorder and 
blisters of the lips; (2) the issue of 
entitlement to an increased evaluation 
for degenerative spondylosis of the 
lumbar spine with degenerative disc 
disease at L3-4 with application of the 
criteria under 38 C.F.R. §§ 4.40, 4.45, 
4.59, and DeLuca; and (3) the issue of an 
increased evaluation for asbestosis with 
application of both old and new criteria 
for rating this disorder.  See Karnas.  

If the benefit sought on appeal is not granted to the 
satisfaction of the veteran, the RO should issue a 
supplemental statement of the case.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order. By this remand, the Board intimates no 
opinion as to any final outcome warranted. No action is 
required of the veteran until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

